Opinion by
Ekwall, J.
At the second hearing a report made by a customs agent, read into the record without objection, stated that the merchandise was invoiced at 10 cents per pound and that these shipments were all made subsequent to advance in price of this commodity on February 15, 1937, from 10 to 10)i cents per pound, and that the importer was advised of this advance on February 13, 1937. The court was therefore unable to find that the importer was without intention to defraud the revenue or to conceal or misrepresent the facts. The petition was therefore denied.